UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Growth Fund February 28, 2014 (Unaudited) Common Stocks97.8% Shares Value ($) Automobiles & Components.8% Gentex 75,713 2,375,117 Motorcar Parts of America 29,608 a 729,245 Tesla Motors 2,841 a,b 695,505 Banks1.7% Bank of the Ozarks 44,481 2,820,985 BofI Holding 3,930 a 365,883 Boston Private Financial Holdings 12,207 159,179 PacWest Bancorp 17,680 767,312 Radian Group 55,676 b 865,762 Texas Capital Bancshares 56,747 a 3,572,224 Capital Goods9.9% A.O. Smith 12,007 596,748 Acuity Brands 27,921 3,938,257 Aerovironment 7,005 a 218,836 Astronics 28,950 a 1,936,755 Barnes Group 75,576 2,905,897 Beacon Roofing Supply 100,231 a 3,787,729 Capstone Turbine 36,009 a 64,456 Chart Industries 21,257 a 1,776,235 CIRCOR International 7,801 558,240 Continental Building Products 45,387 887,316 Curtiss-Wright 11,783 803,129 DigitalGlobe 21,484 a 667,723 Donaldson 42,405 1,816,630 Dycom Industries 24,783 a 715,981 Encore Wire 3,434 179,564 Esterline Technologies 3,169 a 341,301 Exelis 36,539 746,492 Furmanite 50,461 a 597,458 GenCorp 23,751 a,b 442,481 Generac Holdings 18,478 1,052,692 Graham 4,194 145,826 Greenbrier Cos. 20,603 a 866,768 H&E Equipment Services 32,675 a 1,069,126 Hexcel 13,643 a 613,935 Hyster-Yale Materials Handling 7,576 764,721 ITT 16,993 745,993 Middleby 14,948 a 4,432,979 Mueller Water Products, Cl. A 46,573 449,429 NCI Building Systems 32,722 a 558,237 Orbital Sciences 29,501 a 838,418 Plug Power 93,320 a,b 435,804 Power Solutions International 12,755 a 945,146 PowerSecure International 61,643 a 1,401,145 Primoris Services 47,886 1,497,395 Proto Labs 69,036 a 5,377,905 RBC Bearings 35,082 a 2,254,019 Rush Enterprises, Cl. A 5,342 a 152,781 Sparton 3,652 a 118,325 Taser International 64,794 a 1,245,989 The KEYW Holding Corp. 65,684 a,b 1,202,017 Trex 7,930 a 620,285 Commercial & Professional Services4.8% Acacia Research 7,499 114,960 Advisory Board 66,117 a 4,236,778 ARC Document Solutions 16,930 a 133,578 Barrett Business Services 2,051 143,570 Ceco Environmental 39,360 635,664 Corporate Executive Board 4,735 354,083 Franklin Covey 2,356 a 49,358 Healthcare Services Group 77,924 2,098,493 Huron Consulting Group 3,055 a 202,149 InnerWorkings 94,930 a 748,048 Interface 6,058 116,677 Korn/Ferry International 5,215 a 132,409 Mobile Mini 65,380 2,942,754 On Assignment 19,731 a 678,746 Ritchie Brothers Auctioneers 127,715 b 2,970,651 Rollins 105,430 3,148,140 Steelcase, Cl. A 8,387 124,715 Team 36,093 a 1,560,661 Tetra Tech 3,108 a 89,759 UniFirst 6,582 721,980 WageWorks 46,765 a 2,766,150 Consumer Durables & Apparel2.3% Callaway Golf 176,667 1,487,536 Cavco Industries 2,251 a 176,591 Deckers Outdoor 9,670 a 718,965 Ethan Allen Interiors 4,220 106,049 G-III Apparel Group 18,001 a 1,250,889 Hanesbrands 7,939 581,770 Helen of Troy 10,143 a 662,439 Iconix Brand Group 2,342 a 94,242 iRobot 30,460 a 1,276,883 Kate Spade & Company 35,199 a 1,204,510 La-Z-Boy 21,055 537,745 Meritage Homes 12,829 a 618,486 Movado Group 15,507 610,511 Oxford Industries 13,925 1,089,771 Skechers USA, Cl. A 26,844 a 905,448 Universal Electronics 4,099 a 171,297 Consumer Services5.3% Bob Evans Farms 3,583 185,384 Bravo Brio Restaurant Group 11,130 a 172,404 Bright Horizons Family Solutions 14,948 589,998 Capella Education 9,526 633,288 Century Casinos 11,982 a 81,358 Cheesecake Factory 54,197 2,575,442 Chuy's Holdings 79,945 a 3,182,610 Del Frisco's Restaurant Group 28,281 a 736,437 Denny's 13,496 a 91,773 Domino's Pizza 19,649 1,553,450 Fiesta Restaurant Group 33,346 a 1,674,970 Grand Canyon Education 137,094 a 6,498,255 Interval Leisure Group 25,536 694,324 ITT Educational Services 3,834 a 118,969 Jack in the Box 16,123 a 926,266 K12 58,195 a 1,316,953 Krispy Kreme Doughnuts 4,466 a 84,943 Life Time Fitness 4,462 a 210,606 LifeLock 91,289 a 1,817,564 Panera Bread, Cl. A 9,071 a 1,644,754 Red Robin Gourmet Burgers 10,383 a 809,147 Sonic 30,778 a 627,256 Sotheby's 13,574 638,114 Vail Resorts 1,231 86,564 Diversified Financials3.2% Affiliated Managers Group 5,383 a 1,012,273 Evercore Partners, Cl. A 15,336 853,295 Financial Engines 87,011 4,916,992 Gamco Investors, Cl. A 1,047 81,729 GFI Group 18,088 72,533 Hercules Technology Growth Capital 8,376 131,838 HFF, Cl. A 23,056 735,486 ICG Group 51,601 a 1,049,048 Janus Capital Group 13,205 147,764 MarketAxess Holdings 45,765 2,701,966 Portfolio Recovery Associates 77,920 a 4,225,602 Regional Management 3,965 a 119,664 Virtus Investment Partners 515 a 95,357 Energy3.9% Basic Energy Services 34,377 a 819,891 Bonanza Creek Energy 53,131 a 2,654,956 C&J Energy Services 34,224 a 884,690 Diamondback Energy 12,454 a 801,166 Dril-Quip 25,580 a 2,751,385 Geospace Technologies 2,591 a 198,912 Gulfport Energy 43,934 a 2,904,038 Matador Resources 39,482 a 957,833 Oasis Petroleum 14,551 a 633,987 Pacific Ethanol 66,932 a 914,960 PDC Energy 11,476 a 713,004 Resolute Energy 85,096 a 793,095 RigNet 13,524 a 646,718 Sanchez Energy 26,049 a 776,000 SM Energy 25,137 1,853,854 Stone Energy 21,449 a 770,877 Targa Resources 8,505 822,944 Exchange-Traded Funds.4% iShares Russell 2000 ETF 16,150 b Food & Staples Retailing1.1% Andersons 1 27 Chefs' Warehouse 2,037 a 47,360 Fresh Market 30,408 a 1,018,668 Rite Aid 75,204 a 495,594 Susser Holdings 10,658 a 645,662 United Natural Foods 43,035 a 3,114,873 Food, Beverage & Tobacco.9% Boulder Brands 16,193 a 243,543 Hain Celestial Group 2,107 a 188,155 Inventure Foods 31,260 a 434,201 J&J Snack Foods 23,962 2,225,591 SunOpta 15,042 a 146,058 TreeHouse Foods 20,902 a 1,489,477 Health Care Equipment & Services12.9% Abaxis 36,875 a 1,399,406 ABIOMED 130,227 a,b 3,671,099 Acadia Healthcare 49,490 a 2,446,786 Air Methods 13,697 a 739,912 athenahealth 23,635 a,b 4,582,117 Bio-Reference Labs 65,091 a,b 1,644,199 Cantel Medical 75,601 2,445,692 Cardiovascular Systems 24,407 a 854,245 Chemed 34,900 b 2,952,540 Cyberonics 10,436 a 714,553 DexCom 69,398 a 3,129,850 GenMark Diagnostics 32,442 a 404,227 Globus Medical, Cl. A 70,631 a 1,671,129 Haemonetics 34,426 a 1,255,860 HealthStream 10,019 a 288,748 Insulet 57,573 a 2,729,536 IPC The Hospitalist 66,966 a 3,437,364 Masimo 43,115 a 1,101,588 Medidata Solutions 113,867 a 7,298,875 MEDNAX 63,458 a 3,859,515 Merit Medical Systems 42,884 a 647,120 MWI Veterinary Supply 18,470 a 3,009,132 Neogen 108,675 a 4,707,801 Novadaq Technologies 104,942 a 2,140,817 NuVasive 4,488 a 164,934 Oxford Immunotec Global 9,984 b 222,144 Quality Systems 6,427 112,215 Quidel 7,058 a 197,765 Rockwell Medical 58,431 a 741,489 Spectranetics 64,751 a 1,939,940 STAAR Surgical 37,275 a 527,814 Team Health Holdings 31,301 a 1,409,171 Teleflex 1,373 140,032 Trinity Biotech, ADR 24,580 651,125 Unilife 193,061 a 893,872 West Pharmaceutical Services 16,767 764,240 Household & Personal Products.0% Medifast 6,628 a Insurance.3% eHealth 21,342 a 1,024,416 RLI 12,700 547,751 Stewart Information Services 4,327 160,012 Materials3.0% Advanced Emissions Solutions 16,079 a 866,658 AK Steel Holding 92,199 a 572,556 Balchem 39,836 2,012,116 Boise Cascade 28,558 a 845,031 Clearwater Paper 14,991 a 957,175 Eagle Materials 7,910 699,244 Flotek Industries 44,970 a,b 1,144,487 Glatfelter 25,562 775,807 Globe Specialty Metals 8,752 173,902 H.B. Fuller 8,217 398,360 Haynes International 2,016 99,852 Headwaters 25,833 a 344,354 Kaiser Aluminum 2,115 149,298 KapStone Paper and Packaging 25,177 a 800,377 Marrone Bio Innovations 11,993 b 174,258 PolyOne 51,495 1,931,063 RTI International Metals 10,768 a 292,567 Sealed Air 12,441 423,492 Senomyx 21,686 a 215,993 Sensient Technologies 38,388 2,012,683 US Silica Holdings 12,347 b 404,982 Media1.7% Carmike Cinemas 26,294 a 782,247 Cumulus Media, Cl. A 227,972 a 1,495,496 Live Nation 71,655 a 1,625,852 MDC Partners, Cl. A 85,392 1,920,465 New York Times, Cl. A 14,155 232,425 Nexstar Broadcasting Group, Cl. A 16,135 688,642 Rentrak 5,601 a 359,080 Scholastic 4,658 164,334 Sinclair Broadcast Group, Cl. A 22,486 666,035 World Wrestling Entertainment, Cl. A 32,569 746,481 Pharmaceuticals, Biotech & Life Sciences10.2% Acadia Pharmaceuticals 59,094 a,b 1,672,360 Aegerion Pharmaceuticals 6,491 a 355,447 Alkermes 19,339 a 941,229 Alnylam Pharmaceuticals 13,922 a 1,131,023 Anacor Pharmaceuticals 41,675 a 791,825 Aratana Therapeutics 40,891 955,623 BioDelivery Sciences International 87,464 a 819,538 Cambrex 8,375 a 168,086 Celldex Therapeutics 51,998 a 1,519,382 Cepheid 127,162 a 6,823,513 Charles River Laboratories International 13,013 a 773,102 Chelsea Therapeutics International 120,740 a 689,425 Chimerix 34,473 b 689,460 Clovis Oncology 11,324 a 901,617 Dyax 20,845 a 201,571 Enanta Pharmaceuticals 20,226 745,126 Endocyte 41,073 a,b 540,931 Exact Sciences 37,499 a,b 504,362 Exelixis 109,626 a 773,960 Fluidigm 24,161 a 1,131,943 Foundation Medicine 14,039 b 500,210 Horizon Pharma 71,190 a 869,942 ICON 8,780 a 411,255 Insmed 36,314 a 726,643 Intercept Pharmaceuticals 2,548 a 1,045,954 InterMune 30,991 a 930,970 Keryx Biopharmaceuticals 79,676 a,b 1,278,800 Lannett Company 46,129 a 1,978,473 Myriad Genetics 5,837 a,b 211,358 Nektar Therapeutics 70,207 a 900,756 NewLink Genetics 21,648 a 956,842 Novavax 155,472 a 995,021 NPS Pharmaceuticals 62,647 a 2,191,392 OncoMed Pharmaceuticals 6,865 b 236,980 Pacira Pharmaceuticals 12,599 a 985,746 PAREXEL International 52,268 a 2,799,997 Prothena PLC 10,875 a 391,609 Puma Biotechnology 8,233 a 957,169 Questcor Pharmaceuticals 3,136 190,512 Receptos 21,395 992,407 Relypsa 20,267 799,736 Repligen 65,041 a 973,664 Salix Pharmaceuticals 3,962 a 427,579 Synageva BioPharma 7,727 a 886,055 Techne 49,223 4,372,972 TetraLogic Pharmaceuticals 36,604 318,089 TherapeuticsMD 110,502 a 759,149 XOMA 130,189 a 1,088,380 Real Estate.9% Columbia Property Trust 30,640 813,186 FelCor Lodging Trust 85,678 c 746,255 Howard Hughes 14,659 a 2,023,382 NorthStar Realty Finance 55,165 c 855,609 Retailing3.5% Ascena Retail Group 32,126 a 587,585 Bebe Stores 19,682 119,470 Core-Mark Holding Company 2,050 160,310 Finish Line, Cl. A 26,101 705,249 Five Below 40,610 a,b 1,565,109 Haverty Furniture 25,013 729,129 Hibbett Sports 34,372 a,b 1,970,547 HomeAway 19,438 a 891,621 LKQ 38,771 a 1,081,323 MarineMax 9,842 a 141,725 Monro Muffler Brake 60,646 3,618,747 Pool 3,435 200,810 Restoration Hardware Holdings 15,800 a 1,069,976 RetailMeNot 6,785 283,409 Shutterfly 23,730 a 1,294,709 Tile Shop Holdings 100,110 a,b 1,543,696 Tuesday Morning 26,680 a 417,275 Vitamin Shoppe 29,126 a 1,362,806 Zale 5,992 a 130,206 Semiconductors & Semiconductor Equipment4.3% Advanced Energy Industries 47,942 a 1,315,528 Applied Micro Circuits 20,705 a 237,279 Atmel 102,745 a 828,125 Cabot Microelectronics 44,190 a 1,951,872 Canadian Solar 33,130 a 1,386,159 Ceva 8,653 a 156,446 Entegris 63,086 a 760,186 FormFactor 147,303 a 1,050,270 GT Advanced Technologies 107,898 a,b 1,546,179 Himax Technologies, ADR 59,673 b 824,084 Lattice Semiconductor 111,340 a 842,844 Monolithic Power Systems 21,183 a 759,199 ON Semiconductor 7,587 a 70,863 Power Integrations 44,880 2,653,754 Semtech 76,030 a 1,896,948 SunEdison 85,256 a 1,565,300 SunPower 25,832 a,b 855,814 Synaptics 17,632 a 1,146,785 Teradyne 50,235 1,018,766 Ultra Clean Holdings 57,927 a 762,319 Veeco Instruments 6,760 a 267,358 Software & Services18.9% ACI Worldwide 3,732 a 224,032 Acxiom 53,074 a 1,975,945 Advent Software 2,420 74,294 Aspen Technology 17,377 a 815,850 Attunity 8,536 a 93,298 Benefitfocus 13,979 b 905,560 Bottomline Technologies 55,738 a 1,989,289 Callidus Software 86,083 a 1,061,404 Care.com 9,505 175,938 Cass Information Systems 27,344 1,421,888 ChannelAdvisor 57,927 2,628,728 Comverse 19,832 a 686,386 Concur Technologies 24,590 a 3,035,636 Constant Contact 32,439 a 894,344 Cornerstone OnDemand 12,296 a 717,840 CoStar Group 19,245 a 3,869,015 Cvent 13,737 b 539,589 DealerTrack Technologies 77,085 a 4,167,986 Demandware 50,531 a 3,795,384 Descartes Systems Group 11,051 a 157,808 Digital River 7,638 a 135,727 E2open 39,811 a 1,106,347 Ebix 51,990 b 844,837 Envestnet 49,508 a 2,071,415 EPAM Systems 14,466 a 606,559 FactSet Research Systems 7,678 b 808,417 FleetMatics Group 13,457 a 497,236 Gigamon 12,190 384,716 Global Eagle Entertainment 48,387 a 850,643 Glu Mobile 84,560 a,b 425,337 Gogo 31,544 b 657,692 Guidewire Software 7,563 a 405,452 Infoblox 30,578 a 705,740 Interactive Intelligence Group 41,393 a 3,296,124 Intralinks Holdings 65,985 a 766,086 j2 Global 2,332 119,865 Kofax 53,352 a 434,285 Liquidity Services 6,557 a 167,990 Manhattan Associates 26,854 a 1,017,498 MAXIMUS 99,117 4,736,801 Mentor Graphics 30,430 658,505 Monotype Imaging Holdings 4,727 134,436 NetSuite 21,267 a 2,447,619 NeuStar, Cl. A 4,782 a 171,291 NIC 76,530 1,487,743 Pegasystems 40,539 1,687,639 Points International 4,319 a 127,972 Proofpoint 52,100 a 2,159,545 Rally Software Development 10,185 202,579 Rocket Fuel 27,338 1,532,568 SciQuest 88,409 a 2,609,834 SeaChange International 51,284 a 541,046 Shutterstock 14,641 a 1,455,023 Spark Networks 14,921 a,b 89,824 Splunk 9,351 a 867,305 SPS Commerce 39,785 a 2,697,423 Stamps.com 7,188 a 252,874 Tableau Software, Cl. A 9,895 933,494 Textura 10,681 b 287,426 Trulia 15,280 a,b 457,789 Tyler Technologies 58,310 a 5,468,312 Ultimate Software Group 53,442 a 8,871,372 Unisys 21,551 a 737,475 Varonis Systems 4,200 a 184,800 VeriFone Systems 28,630 a 828,839 Verint Systems 53,201 a 2,490,338 VistaPrint 3,250 a 159,965 Web.com Group 29,050 a 1,058,873 WebMD Health 23,364 a 1,037,595 Wix.com 13,131 b 405,748 Xoom 32,968 924,093 Yelp 34,989 a 3,303,661 Technology Hardware & Equipment4.1% Agilysys 5,551 a 80,601 Anixter International 8,261 883,514 ARRIS Group 22,184 a 636,681 Aruba Networks 21,052 a 431,777 Belden 10,852 782,755 CalAmp 25,354 a 812,342 Ciena 52,650 a 1,293,610 Cognex 48,771 a 1,836,716 Cray 14,718 a 510,567 Digi International 95,115 a 908,348 EchoStar, Cl. A 15,282 a 761,349 Electronics for Imaging 17,779 a 792,943 FEI 7,196 738,669 FLIR Systems 22,026 751,968 Infinera 17,067 a,b 141,997 InvenSense 44,230 a,b 891,235 Ituran Location and Control 1,664 36,641 National Instruments 101,737 2,947,321 Nimble Storage 13,144 631,043 ShoreTel 192,419 a 1,691,363 Sonus Networks 38,046 a 141,912 Stratasys 18,833 a,b 2,394,239 Ubiquiti Networks 16,524 a 816,451 Telecommunication Services.4% Cogent Communications Group 4,543 174,179 inContact 14,070 a 126,911 RingCentral, Cl. A 68,059 b 1,473,478 Transportation3.3% Aegean Marine Petroleum Network 56,122 b 568,516 Allegiant Travel 23,470 2,329,632 Avis Budget Group 18,278 a 858,883 Echo Global Logistics 132,413 a 2,108,015 Forward Air 23,430 1,013,582 Genesee & Wyoming, Cl. A 23,813 a 2,355,582 Heartland Express 37,215 758,442 JetBlue Airways 94,530 a 834,700 Marten Transport 70,797 1,379,833 Old Dominion Freight Line 26,263 a 1,398,242 Roadrunner Transportation Systems 55,335 a 1,300,926 Spirit Airlines 17,673 a 998,171 XPO Logistics 23,912 a 751,793 Utilities.0% American States Water 4,849 Total Common Stocks (cost $348,671,128) Investment of Cash Collateral for Securities Loaned6.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $30,199,534) 30,199,534 d Total Investments (cost $378,870,662) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2014, the value of the fund's securities on loan was $28,228,743 and the value of the collateral held by the fund was $30,199,534. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At February 28, 2014, net unrealized appreciation on investments was $145,179,394 of which $148,492,488 related to appreciated investment securities and $3,313,094 related to depreciated investment securities. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 18.9 Health Care Equipment & Services 12.9 Pharmaceuticals, Biotech & Life Sciences 10.2 Capital Goods 9.9 Money Market Investment 6.0 Consumer Services 5.3 Commercial & Professional Services 4.8 Semiconductors & Semiconductor Equipment 4.3 Technology Hardware & Equipment 4.1 Energy 3.9 Retailing 3.5 Transportation 3.3 Diversified Financials 3.2 Materials 3.0 Consumer Durables & Apparel 2.3 Banks 1.7 Media 1.7 Food & Staples Retailing 1.1 Food, Beverage & Tobacco .9 Real Estate .9 Automobiles & Components .8 Exchange-Traded Funds .4 Telecommunication Services .4 Insurance .3 Household & Personal Products .0 Utilities .0 † Based on net assets. The following is a summary of the inputs used as of February 28, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 479,325,930 - - Equity Securities - Foreign Common Stocks+ 12,626,644 - - Exchange-Traded Funds 1,897,948 - - Mutual Funds 30,199,534 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 By: /s/ James Windels James Windels Treasurer Date: April 24, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
